Citation Nr: 0530086	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  01-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for refractive error.

3.  Entitlement to an initial compensable evaluation for 
sebaceous cysts, scars status post removal.

4.  Entitlement to an initial evaluation in excess of 30 
percent for bronchial asthma.





ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2003, the Board remanded the matters for additional 
evidentiary development.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
a bilateral hearing loss disability within the meaning of VA 
regulations.

2.  A disability involving either eye is not shown to have 
had its onset in service.

3.  Refractive error is not a disability for which 
compensation may be granted.

4.   The veteran's scars are not tender or sensitive, and 
they do not result in any functional limitation.   

5.  The veteran's pulmonary function tests do not document 
FEV-1 of 40 to 55 percent predicted; or, FEV-1/FVC of 40 to 
55 percent; or, DLCO (SB) of 40 to 55 percent predicted; or, 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

6.  The veteran's treatment for his bronchial asthma 
disability is not characterized by at least monthly visits to 
a physician for required care of exacerbations or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  An eye disability, to include refractive error, was not 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

3.  The criteria for an initial compensable evaluation for 
sebaceous cysts, scars status post removal, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 (2005).

4.  The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Codes 6602 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are March 2002 and March 2004 letters that notified 
the veteran of any information and evidence needed to 
substantiate and complete the claims for service connection 
and increased disability ratings.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters provided the substantive 
standard to validate that type of claim.  Additionally, VA 
indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  In addition, the letters 
instructed the claimant to identify any additional evidence 
or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in August 1999, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in March 2002 and 
March 2004.  Additionally, the veteran was generally advised 
to submit any additional evidence that pertained to the 
claim.  Id. at 121.  Therefore, for the circumstances of this 
case, the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and VA examination reports dated in November 1999, 
February 2002, and April 2004.  

Further VA examinations are not necessary because the most 
recent examination reports of record are sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Laws and Regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service. See 38 C.F.R. 
§ 3.303(d). In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

However, congenital or developmental defects, to include 
refractive error of the eye, as such, are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (2004); see also Beno v. Principi, 3 
Vet. App. 439 (1992).

Increased ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Analysis-service connection

Hearing Loss

The veteran claims entitlement to service connection for 
bilateral hearing loss.  He alleges that his hearing acuity 
decreased throughout his period of service.  During service, 
the veteran served as a mechanic and a truck driver.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records revealed several examinations, which 
ascertained that the veteran's hearing was within normal 
limits.  Moreover, the post-service medical evidence does not 
reveal current bilateral hearing loss disability as required 
by VA regulation.

On the authorized audiological evaluation, in September 1991, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
0
0
0
10
LEFT
----
5
5
5
5

Additionally, on the authorized audiological evaluation, in 
March 1994, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
5
10
5
0
LEFT
----
5
10
20
25

Upon separation, on the authorized audiological evaluation, 
in September 1994, puretone thresholds, in decibels, were as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
----
10
5
5
0
LEFT
----
10
10
20
15

Post-service, upon on the authorized audiological evaluation, 
in February 2002, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
10
10
5
10
LEFT
----
10
10
5
10

Average puretone thresholds were 9 in the right ear and 9 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right ear and of 98 percent in 
the left ear.  The veteran was diagnosed as having normal 
hearing sensitivity, bilaterally.  

Upon on the authorized audiological evaluation, in April 
2004, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
5
5
5
5
LEFT
----
10
10
0
5

Average puretone thresholds were 5 in the right ear and 6 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 98 percent in 
the left ear.  The veteran was again diagnosed as having 
normal hearing.  

Both the February 2002 and April 2004 examiners diagnosed the 
veteran as having normal hearing.  The examinations failed to 
demonstrate a current bilateral hearing loss disability as 
required by VA regulation.  In the absence of a current 
disability, the claim for service connection for bilateral 
hearing loss is denied. Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Refractive Error

The veteran argues that service connection is warranted for 
an eye disorder.  The record does contain that the veteran 
has a current eye disorder that has been diagnosed as 
refractive error.

The veteran's September 1994 discharge examination documented 
that the veteran failed his eye examination when he went for 
his driver's license.  It also noted that further examination 
by a specialist was necessary due to eye refraction.  

The Board finds that the claim must be denied.  Other than 
refractive error, the veteran's service medical records do 
not indicate treatment for, or a diagnosis of, a compensable 
eye disorder.  To the extent that the veteran may have 
defective visual acuity, under 38 C.F.R. § 3.303(c), 
refractive error of the eye, is not a disease or injury 
within the meaning of applicable legislation.  Thus, the 
veteran's refractive error of the eyes may not be regarded as 
a disability for the purpose of awarding compensation 
benefits.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.

Scars

Throughout his period of service, the veteran had multiple 
cysts removed from the top of his head.  Service connection 
is currently in effect for Sebaceous cysts, scars status post 
removal.  A noncompensable disability rating has been 
assigned.  The veteran alleges that his service-connected 
disability warrants an increased evaluation.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for rating disability from scars and skin 
disorders, effective August 30, 2002.  Under the old rating 
criteria, effective prior to August 30, 2002, a slight, 
disfiguring scar of the head, face or neck warranted a 
noncompensable evaluation, a 10 percent evaluation was 
warranted where there is evidence of moderately disfiguring 
scars of the head, face, or neck, under Diagnostic Code 7800.  
Superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Under the amended rating criteria, Code 7800, disfigurement 
of the head, face, or neck, lists eight characteristics of 
disfigurement used for evaluating disability: scar five or 
more inches (13 or more centimeters (cm.)) in length; scar at 
least one quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  A 10 percent 
evaluation is assigned when the disability has one 
characteristic of disfigurement.  The next higher rating of 
30 percent is awarded when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or, with 
two or three characteristics of disfigurement.

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1):  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Under Diagnostic Code 7805, 
scars, other; are rated on limitation of function of affected 
part.

In November 1999 the veteran presented for a VA examination.  
He had multiple scars on the back of his scalp.  The veteran 
had a 4-centimeter scar on the top of the occiput, a 1.5-
centimeter horizontal scar in the posterior occiput, and a 
2.5-centimeter scar in the posterior occiput.  The scars were 
not tender or sensitive.  They also did not result in any 
functional limitations of motion.  

In February 2002, the veteran presented for an additional VA 
examination.  The examiner stated that the veteran alleged 
his scars were sensitive to the touch; however, the examiner 
did not provide an objective finding.  The scar did not 
result in any functional limitation of motion.  

In light of the above, the Board recognizes that the veteran 
has scarring from the removal of his sebaceous cysts.  The 
objective medical evidence of record, however, fails to 
establish that such scarring is symptomatic, such as to 
warrant a compensable evaluation.  The veteran's longest scar 
is four-centimeters in length and neither of the examiners 
characterized his scarring as disfiguring.  Additionally, 
there is no evidence that the scarring is poorly nourished, 
unstable, or has repeated ulceration, and no evidence of pain 
related to the scarring.   Both examiners stated that the 
scarring did not result in any limitation of motion.  The 
Board acknowledges the veteran's subjective complaints, 
during the February 2002 examination, of sensitivity to the 
touch; however, the veteran's complaint has not been 
supported by objective findings.  In conclusion, the evidence 
does not indicate that a compensable rating is warranted for 
sebaceous cysts, scars status post removal under Diagnostic 
Codes 7800, 7803, or 7804, under either the new or old rating 
criteria.

Asthma

The veteran seeks entitlement to an initial disability rating 
in excess of 30 percent for his service-connected bronchial 
asthma.  

Pursuant to Diagnostic Code 6602 for bronchial asthma, a 10 
percent rating is warranted for FEV-1 of 71- to 80-percent 
predicted; or, FEV-1/FVC of 71 to 80 percent; or, 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent rating is warranted for FEV-1 of 56 to 70 percent 
of predicted value; FEV-1/FVC of 56 to 70 percent; or where 
daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication is required.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent of 
predicted value; FEV-1/FVC of 40 to 55 percent; or at least 
monthly visits to a physician for required care of 
exacerbations; or, intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted for FEV-1 less than 40-
percent of predicted value; FEV-1/FVC less than 40 percent; 
or more than one attack per week with episodes of respiratory 
failure; or, the requirement for the daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications. In the absence of clinical findings 
of asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.  38 C.F.R. § 4.97.

In November 1999, the veteran presented for a VA examination.  
The veteran's treatment included the use of Primitine mist; 
however, he had no routine medications.  He related that he 
wheezed when he exerted himself physically.  Upon 
examination, auscultation of the chest was clear, without 
rales, rhonchi or wheezes.  Actual FEV-1 was 3.60; predicted 
was 4.86; it was 74 percent of predicted.  His FEV-1/FVC was 
71.40 percent.  Chest x-rays revealed a normal heart and 
pulmonary vasculature.  There was no evidence of active 
parenchymal disease.  

In February 2002, the veteran presented for an additional VA 
examination.  At that time, the veteran's medications 
included a Proventil inhaler and Robaxin.  His subjective 
complaints included shortness of breath and the need to use 
an inhaler on a daily basis.  There was no documentation of 
hospitalizations or emergency room visits for the past two 
years.  There were bilateral fine wheezes.

In April 2004, the veteran underwent a pulmonary function 
test.  FEV-1 was 63.9 percent predicted.  FEV-1/FVC was 79 
percent.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 30 
percent for the veteran's bronchial asthma.  In order to 
warrant a 60 percent disability evaluation the veteran must 
have a FEV-1 of 40 to 55 percent of predicted value; FEV-
1/FVC of 40 to 55 percent; or at least have monthly visits to 
a physician for required care of exacerbations; or, 
intermittent courses of systemic corticosteroids.  Upon 
examination in April 1999, the veteran's FEV-1 was 74 percent 
of predicted value and his FEV-1/FVC was 82.76 percent.  Upon 
examination in April 2004, his FEV-1 was 63.9 percent of 
predicted value and his FEV-1/FVC was 79 percent.  
Accordingly, none of the values disclosed as a result of 
pulmonary function testing indicates that the appellant 
warrants greater than a 30 percent evaluation under the 
provisions of Diagnostic Code 6602.  The veteran did report 
that he used an inhaler on a daily basis, thereby, warranting 
his currently assigned 30 percent disability evaluation.  

In conclusion, the preponderance of the evidence is against 
the claim for an increased disability rating in excess of 30 
percent for service-connected bronchial asthma.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

						(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for refractive error is denied.

An initial compensable evaluation for Sebaceous cysts, scars 
status post removal, is denied.

An initial evaluation in excess of 30 percent for bronchial 
asthma is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


